Citation Nr: 0216362	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
St. Petersburg, Florida RO, which held that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a psychiatric 
disability.

In April 2001, a hearing was held at the St. Petersburg, 
Florida RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

Thereafter, in October 2001, the Board held that new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to service connection for a psychiatric 
disability.  Although the Board held that new and material 
evidence had been submitted, the case was remanded for 
additional development to determine whether the evidence of 
record supported the veteran's claim of entitlement to 
service connection for a psychiatric disability.

Finally, the Board notes that in November 2002, the 
undersigned granted the veteran's October 2001 motion to 
advance his case on the Board's docket.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  In a May 1997 letter, Dr. Basso stated that he treated 
the veteran prior to his military service, and that there was 
no evidence of a psychiatric disability before enlistment.

3.  The March 2002 VA examiner reported that the veteran's 
Vietnam experiences aggravate his current diagnosis of 
schizophrenia and that his disability would not be as severe 
were it not for his Vietnam service.

4.  The veteran is shown to have a current psychiatric 
disability that is due to, or aggravated by, his military 
service.


CONCLUSION OF LAW

The veteran's psychiatric disability is due to, or aggravated 
by, his active military service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show that he was 
hospitalized in February 1970 for drug abuse withdrawal.  
Furthermore, although the file contains some of the veteran's 
service medical records, evidence also indicates that some of 
his records may have been destroyed in the in the 1973 
accidental fire at the National Personnel Records.

In July 1978, the veteran was hospitalized at the Miami, 
Florida VA hospital for drug abuse treatment.  The 
hospitalization summary states that the veteran had good 
contact with reality and was never psychotic or displayed any 
major mental illness.

In August 1978, the veteran was again hospitalized at the 
Miami, Florida VA hospital.  The veteran was diagnosed, in 
part, with paranoid schizophrenia.

Treatment records from the Coral Ridge Psychiatric Hospital, 
dated October 1978, show that the veteran had a history of 
paranoid schizophrenia, including hallucinations and 
delusions.

In February 1979, the veteran was admitted to the South 
Florida State Hospital with symptoms of hallucinations, 
delusions, confusion and disorientation, and an anxious mood.  
The veteran was diagnosed as having paranoid schizophrenia, 
in remission.  The file also contains correspondence from the 
Medical Records Supervisor at the hospital reporting that 
some of the veteran's records were destroyed.

In a July 1983 letter, Dr. Samuel P. Leone reported that the 
veteran suffered from "post-traumatic syndrome," secondary 
to the drug addition, as noted in Vietnam.

Medical records from the Henderson Clinic, dated June 1979 
through August 1983, show that the veteran was treated for an 
affective disorder and was continued on medication that was 
prescribed during his admission to the South Florida State 
Hospital.

In June 1988 the veteran underwent a VA examination.  A 
social work evaluation reported that the veteran had multi-
hospitalizations since service, more recently for chronic 
paranoid schizophrenia.  The examiner stated that the veteran 
appeared to suffer from chronic paranoid schizophrenia, with 
symptoms of hallucinations, inappropriate affect, poor 
judgment, and disorganized thoughts.  A psychiatric examiner 
also diagnosed the veteran as having chronic paranoid 
schizophrenia.

A November 1990 note from Dr. Hadeed states that the veteran 
was diagnosed with paranoid schizophrenia that was evident in 
1970.

In a September 1992 letter, resubmitted in December 1992 and 
December 1994, William Brim, a Case Manager at NOVA 
University, Center for Psychological Studies, Community 
Mental Health Center, reported that the Center had treated 
the veteran since February 1990, including services by a 
psychiatrist and case manager.  

In a statement received in January 1993, the veteran's 
neighbor reported that the veteran received medication 
management at the NOVA Mental Health Center.

In a March 1995 letter, Karen Mattis, also a Case Manager at 
NOVA University, stated that the Center had treated the 
veteran since February 1990.  Likewise, in a November 1995 
letter, Lynn McKeon stated that the Center had treated the 
veteran on a monthly basis for PTSD related to his military 
service.

In a March 1995 VA treatment plan, the veteran reported a 
past history of inpatient and outpatient psychiatric 
treatment, and had complaints of hallucinations and speaking 
to the dead. 

In a September 1995 letter, the Gaudenzia House Philadelphia 
reported that the veteran had been hospitalized from 
September 1970 to May 1972 for a "nervous condition," but 
the records had been destroyed.

In a February 1996 letter, Dr. Paul Zislis, also from NOVA 
University, stated that the veteran began treatment in 
February 1990 and is diagnosed as having PTSD and chronic 
paranoid schizophrenia.  He further opined that his PTSD 
symptoms are directly related to his duties in the military.

In a February 1996 letter, Dr. Blankfield stated that while 
treating the veteran for foot problems, the veteran spoke 
incoherently about Vietnamese children that were maimed 
because of his duties.

Records from NOVA Southeastern University, dated February 
1996 through February 1997, show that the veteran was 
diagnosed as having paranoid schizophrenia and PTSD.

During the August 1996 RO hearing, the veteran testified that 
he was treated for a "nervous problem" in service at the 
Tripler Hospital in Hawaii in 1969.  Following service, the 
veteran reported continuous treatment for a psychiatric 
disability, to include spending almost two years at the 
Guadenzia Incorporated treatment facility in Philadelphia for 
a psychiatric disability beginning in 1970.  

In an August 1996 letter, Thomas P. Pasterski, D.C., stated 
that on numerous occasions the veteran had expressed guilt 
and remorse for the deaths of civilian and military personnel 
as a result of the cargo his ship was carrying.

An undated letter from the South Florida State Hospital 
reported that the veteran was a patient at the mental health 
facility from February 1979 to May 1979, but the records were 
destroyed in accordance with State retention laws.

Treatment records from Dr. Hadeed, dated July through October 
1996, show that the veteran was treated for PTSD and 
schizophrenia, including hallucinations.

In a November 1996 letter, Dr. Basso stated that he treated 
the veteran for approximately thirty years and had not seen 
the veteran since 1970.  Dr. Basso did report, however, that 
the veteran returned home from the military with a mental 
illness.

Likewise, in May 1997, Dr. Basso reported that the veteran 
was a patient of his prior to serving in the military and 
that he returned home with a nervous condition.  Dr. Basso 
also stated that as his family physician, there was no 
evidence of a mental disability prior to enlistment.

Furthermore, in May 1997, Dr. Manov, a VA psychiatrist, 
stated that the veteran was being treated for PTSD.

In a September 1998 letter, Dr. Manov also reported that the 
veteran suffered from paranoid schizophrenia and that his 
condition was severe with a guarded prognosis.

In October and November 1999 letters, Sheila Kosen, MSW, 
reported that she treated the veteran with individual 
psychotherapy at the Oakland Park Outpatient clinic for PTSD 
once a month, and that Dr. Manov, a VA psychiatrist, provided 
medication.  She opined that the veteran's PTSD was related 
to his military experiences.

Furthermore, in a September 2000 letter, Ms. Kosen stated 
that the veteran continued to receive treatment from her and 
Dr. Manov for schizophrenia and symptoms of PTSD.  During the 
veteran's military service, she stated that he constantly 
worried about being blown-up and that he currently 
experienced auditory and visual hallucinations related to 
Vietnamese children being killed.

During the April 2001 Board hearing, the veteran testified 
that since service he has been treated continuously for a 
psychiatric disability related to his experiences 
transporting ammunition in Vietnam.

In an October 2001 letter, Dr. Mrinalini Sehgal, Chief 
Medical Officer at the Oakland Park Outpatient Clinic, 
reported that after examination, the veteran was diagnosed as 
having PTSD.

In March 2002, the veteran underwent a VA examination.  The 
veteran had complaints of hearing voices that were coming to 
get him, specifically those of Vietnamese children who were 
burned.  He also stated that people did not like to be around 
him because they are nervous.  Upon examination, the examiner 
reported that the veteran was alert and oriented, had a 
disheveled appearance, and that he had difficulty sitting 
still.  The veteran's affect was constricted, his mood was 
anxious, and his speech was clear, coherent, and usually 
goal-directed with occasional looseness of association.  The 
veteran heard voices and saw children who he believed he 
harmed in Vietnam and feels that these children are out to 
get him.  The veteran's insight and judgment were poor.  The 
examiner diagnosed the veteran as having chronic paranoid 
schizophrenia.

In conclusion, the examiner stated that after reviewing the 
file, the veteran's military experiences would not meet the 
criteria for a traumatic stressor.  The examiner stated 
however, that:

having been a participant in the [sic] 
Vietnam aboard a ship where accounts of 
death were occurring has lead to a 
tremendous obsessive quality to his 
hallucinations.  This veteran's auditory 
and visual hallucinations and his 
paranoia, all relate to children who were 
killed during Vietnam where he heard 
reports directly to the ship of 
children's death and/or other civilian 
death.  It is the best opinion of this 
psychiatrist that though this veteran['s] 
experiences in Vietnam would not meet the 
criteria for a diagnosis of posttraumtic 
[sic] stress disorder, that his 
experience nonetheless and his memories 
of these experiences from Vietnam 
aggravate his current condition of 
schizophrenia.  It is the best estimate 
of this psychiatrist that this veteran's 
symptoms of schizophrenia would not be as 
grave had he not participated or he had 
not had the role he played during the 
Vietnam War while serving in the Navy.  
It is estimated that this veteran's 
symptoms of schizophrenia would be 
approximately 25% less debilitating 
without his experiences in the Navy.

Finally, review of VA treatment records, dated 1987 through 
2001, show treatment for paranoid schizophrenia and PTSD, to 
include medication management, with symptoms of confusion, 
irrelevant speech, auditory hallucinations in the form of 
children's voices who are out to get him, and paranoid 
ideations.  Specifically, in a July 1999 note, Ms. Kosen 
stated that the veteran felt guilty about what happened in 
Vietnam and that this manifested into his hallucinations 
about "the kids."  In a September 1999 note, the veteran 
stated that he feels bad when he hears of other people dying 
and believes that he has contributed to their death.  During 
a January 2001 evaluation, an examiner diagnosed the veteran 
as having paranoid schizophrenia and PTSD with active 
symptoms of hallucinations, delusions, nightmares, and guilt 
about the War.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the September 1999 Statement of 
the Case and December 1999, July 2000, and November 2000 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  Furthermore, this case was remanded in October 2001 
for additional development in accordance with the passage of 
the new law.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that his currently diagnosed psychiatric 
disability is the result of his military service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Furthermore, in cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).

Even though the veteran's service medical records do not show 
treatment for a psychiatric disability, contrary to the 
veteran's testimony that he was treated for a psychiatric 
disability in service, the Board has carefully considered the 
benefit of the doubt doctrine and concludes that the 
veteran's current psychiatric disability is due to, or 
aggravated by, his military service.  In this regard, 
although the March 2002 VA examiner reported that the veteran 
does not meet the criteria for PTSD as a result of his 
military duties, the Board does find that the veteran suffers 
from a current psychiatric disability, to specifically 
include paranoid schizophrenia, that is related to, or was 
made worse by, his military service.

Upon review of the claims file, the Board notes that the 
veteran has been treated continuously for a psychiatric 
disability since service.  Particularly, the veteran was 
admitted within months of separation to the Gaudenzia House 
in September 1970, for a "nervous condition."  Similarly, 
the veteran was hospitalized in 1978 and 1979 for paranoid 
schizophrenia, and thereafter, sought outpatient treatment on 
a regular basis.

Likewise, in a November 1990 letter, Dr. Hadeed diagnosed the 
veteran with paranoid schizophrenia and stated that the 
disability was evident in 1970.  Furthermore, Dr. Basso 
stated that there was no evidence prior to the veteran's 
enlistment of a psychiatric disability, and that when he 
returned home, he did in fact suffer from such a disability.

Additionally, Dr. Manov and Ms. Kosen have attributed the 
veteran's current psychiatric symptoms to his military 
experiences, including the hallucinations regarding the 
Vietnamese children.  Specifically, in a July 1999 VA 
treatment note, Ms. Kosen stated that the veteran suffers 
from feelings of guilt that manifest into hallucinations 
regarding the children.

Moreover, even though the March 2002 VA examiner did not 
believe that PTSD was the appropriate diagnosis, he stated 
that the veteran's military experiences aggravate the 
currently diagnosed schizophrenia.  Specifically, he reported 
that the veteran's psychiatric disability would not be as 
severe had it not been for his military service.  

Therefore, even though the evidence appears to be 
inconsistent as to whether the veteran's current psychiatric 
disability is directly related to his military service, or 
whether he would have suffered from such a disability 
regardless, but that it was made more severe by his service, 
the Board concludes that his psychiatric disability is 
nevertheless service-connected. 


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

